DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 30 December 2020, claims 1, 3, 10, 17, and 20 are amended per Applicant's request. Claims 2 and 13-16 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1, 3-12, and 17-20 are presently pending in the application, of which claims 1, 10, and 20 are presented in independent form.

The previously raised objection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of claims 1-9 is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued. The previously raised 102(a)(1)/(a)(2) rejection of claim 20 and 103 rejection of claims 10-19 have been maintained.





Response to Arguments
Applicant’s arguments filed 30 December 2020 with respect to the objection have been fully considered and are persuasive. Applicant’s amendments render the objections moot.

Applicant’s arguments filed 30 December 2020 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that Claim 20 being directed to a judicial exception “is clearly in error at least because the claim is directed to a database system” (see Remarks, pp. 7) is unpersuasive. 
Simply reciting the use of hardware components, including a processor and database system, does not, by itself, move the claims out of the realm of abstract ideas. See, e.g., SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at pp. 12, ¶ 3 (the court finding the claims directed to abstract concepts despite the claims “requir[ing] various databases and processors, which are in the physical realm of things. But it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources InvestPic claims to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process”).
In other words, simply claiming a physical component does not move the claims outside the abstract realm and into a “concrete” solution to the purported problem.
Secondly, Applicant’s argument that the 101 rejection does not address Claim 20 as a whole, “much less any of the explicitly claimed claims to the structure of the database system, such as ‘a database storing a plurality of indexes, wherein each index includes references to one or more of the images, and wherein each index corresponds to one class of tag data used in enriching the images” (see Remarks, pp. 7-8) is unpersuasive.
The use of an index is well-understood, routine, and conventional. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017), pp. 18 (“This type of activity, i.e., organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet. For example, a hardcopy-based classification system (such as library-indexing system) employs a similar concept…. There, classifiers organize and cross-reference information and resources (such as books, magazines, or the like) by certain identifiable tags, e.g., title, author, subject. Here, tags are similarly used to identify, organize, and locate the desired resource”).
… “the focus of the claims, therefore, remains at a high level on searching a database using an index. The inclusion of … tags as the chosen index building block, with little more, does not change that conclusion” (see Erie Indemnity1 at pp. 19-20). 
As such, merely reciting that the index corresponds to a “class” of tag data is nothing more than mere narrowing or reformulation of what is otherwise an abstract idea, i.e., an insignificant field-of-use limitation. 
Applicant’s argument that the claimed methods recite specific improvements, e.g., “wherein one or more embodiments may provide for improved automatic creation of theme-specific videos and improved image selection…and therefore are not directed to an ineligible abstract idea” (see Remarks, pp. 9) is unpersuasive. Having a computer automatically perform steps that are otherwise abstract concepts except for the recitation of limitations that attempt to embody the claims into the realm of computers, is nothing more than reciting the abstract idea while adding the words “apply it with a computer”.
Applicant’s arguments that certain steps do not recite a mental task or mathematical concept, such as the claimed steps of “creating the video comprising the set of the identified images having the initial sequence modified by an insertion of the at least one intermediary image into the sequence between the two adjacent images...cannot be practically performed in the human mind, at least because it requires a feedback mechanism applying an effector to be perceived by a user” (emphasis added) (see Remarks, pp. 9) is unpersuasive.
Firstly, the “feedback mechanism applying an effector” is unpersuasive. Because the claimed steps are each performed in response to some previous step (i.e., the response being a feedback mechanism applying an effector), even the claimed computing system implementing the identification and determination steps perform the subsequent steps in response to those identification and determination steps, no differently than a human would (i.e., both a person or computer would perform the creation steps in response to the claimed steps of identifying a set of images in the corpus, scoring each of the identified images using tag data (in response to the previous identification step), selecting a set of the identified images for inclusion in a video using the scoring (in response to the scoring step) where less than all of the identified images are used in creating the video, and so forth.
Thus, the fact that one step is performed in response to another, is not strictly within the realm of humans, but may be automated by a computer.
Thus, attempting to limit the claimed steps to implementation via a computer instead of by a human is nothing more than attempting to narrow the claims to a particular technological environment—namely, implementation via computers.
Applicant’s arguments that certain limitations “add more than generally linking the use of the alleged abstract idea to a conventional computer because they solve a technological problem (e.g., wherein one or more embodiments may provide for improved automatic creation of theme-specific videos and improved image selection) with a claimed solution that is necessarily rooted in computer technology (e.g., at least in view of the claimed corpus of images” (see Remarks, pp. 9-10) is unpersuasive.
The question for patent eligibility lies in whether the claims embody a concrete solution to a problem, not just claiming a solution. See, e.g., (SAP Am. Inc. v. InvestPic, LLC, 890 F.3d 1016, 1021-22 (Fed. Cir. 2018)). Here, the claims and their limitations only demand the production of the desired result (i.e., that somehow the selection step, identification step, selection of intermediate images step, indexing step, etc. are resulted) without any limitation on how to product that result.
Instead, at that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. In other words, the claims are directed to certain functionality—here, the ability to somehow perform each of the identification, indexing, selection, and creation steps. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016), slip op. 12 (“[T]he essentially result-focused, functional character of claim language has been a frequent feature of claims held ineligible under § 101”).
Thus, contrary to Applicant’s assertion, the claims are not necessarily rooted in computer technology; even with the addition of the claimed corpus of images, i.e., a database, the database does nothing more than perform generic database functions, which is to store data (i.e., indexes) for later search and retrieval.
Indeed, the use of computers for storing and retrieving data is well-understood, routine, and conventional. See Alice2 at pp. 15 (“Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Benson, 409 U.S. at 65 (noting that a computer ‘operates…upon both new and previously stored data’). The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions…”).
Additionally, the claims are not focused on how the function of the database is altered that leads to an improvement in the technology of computer databases (see, e.g., Erie Indemnity3). Thus, the database, taken individually or in combination with the rest of the claimed limitations, does not amount to significantly more than the judicial exception.
Therefore, for at least the aforementioned reasons, independent claims 1 and 10 recite a mental task or process.

Applicant’s arguments filed 30 December 2020 with respect to the rejection of the claims 10-20 under 35 U.S.C. 102/103 have been fully considered but they are not persuasive.
Applicant’s argument that Gokturk appears to be a global index of the entire corpus of images, and does not teach a database of indexes as claimed (see Remarks, pp. 11) is unpersuasive. Firstly, without conceding to Applicant’s characterization of Gokturk, note that a global index is still an index of a corpus of images stored in a (global) database. Secondly, Gokturk discloses in [0025-0026] and [0070], that images are associated with tag data based on the content contained within the images, where the inverse index may be created of the images.
Applicant’s arguments filed 30 December 2020 with respect to the rejection of claims 1-9 under 35 U.S.C. 103 (see Remarks, pp. 13) have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Applicant’s arguments filed 30 December 2020 with respect to the rejection of claims 10-19 under 35 U.S.C. 103 (see Remarks, pp. 14) have been fully considered but are unpersuasive.
More particularly, Applicant’s argument that “the proposed combination of Bressan and Gokturk does not include teachings that would render obvious the claimed ‘identifying at least one, and less than all, of the indexes using the trigger [from the query]” is unpersuasive. As indicated in the Office Action previously, when a query is matched to only those indexes matching that query, the matched indexes are “less than all of the indexes”.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, and 17-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more. The claims recite a mental task or process of making a corpus of images available; adding a plurality of tag data to each of the images; extracting a trigger from a query; identifying a set of images in the corpus having tag data matching the extracted trigger; and creating a video comprising the identified images.
	These steps can be practically performed in the mind of a person; for example, a person would be able to upload photos (i.e., making a corpus of images available), add tags to each of those uploaded photos, scan through the tags associated with the images to identify a particular object of interest (i.e., the claimed “trigger”),4 and then collect those identified images in order to create a video product.5
	Similarly, the steps of scoring identified images using the tag data, selecting a set of identified images to include into the created video based on the scoring (independent claim 1 and dependent claim 12); determining an initial sequence for the set of identified images6; determining a transition score between two adjacent images being greater than a threshold, the threshold corresponding to a bound on coherence between any two adjacent images in the sequence7; and identifying at least one intermediary images for insertion into the sequence between the two adjacent images (independent claim 1 and dependent claim 13); identifying unused images in the corpus of images; determining a value of each of the unused images by comparing the unused images to other images in the corpus, and deleting or archiving the unused images with low values (dependent claims 8, 9, 18, and 19); all of these are steps that can be performed practically in the mind of a person.
None of these steps require complex calculations; rather, these are a series of mental steps that people can and regularly do perform in their heads in order to create a video product from a collection of images. The fact that certain “values” or “scores” are calculated makes no difference; at best, these elements represent nothing more than analyzing steps that people go through in their minds using some unspecified algorithm. Essentially, people do qualitatively assess or score the relevancy/utility of objects; the claimed invention makes no attempt to tie such calculation steps to how a computer itself would carry out/implement such steps in any specific manner.

	Nor do the claims contain any additional elements that amount to significantly more than the judicial exception.
	The independent claims recite receiving a query, which is an insignificant pre-solution activity that is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” as being directed to well-understood, routine, and conventional activities).
	Additionally, the step of “making a corpus of images available” is nothing more than remotely accessing user specific information, which is directed to well-understood, routine, and conventional activity. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” as being directed to well-understood, routine, and conventional activities). See also Erie Indemnity8 (“Remotely accessing and retrieving user-specified information is an age-old practice that existed well before the advent of computers and the Internet….”).
	Independent claim 1 and dependent claim 16 further recite the use of a transition score and a threshold. However,  because a user “naturally” can identify similar groups in a coarse sense (as disclosed by Bressan, [0019]), this indicates that some mental threshold of “similar enough” or “not similar enough” based on the degree of similarity, i.e., the claimed “transition score”, is mentally employed by a person to make that determination. Thus, even the use of transition scores and thresholds do nothing more than attempt to limit the claims to a particular technological field—namely, the use of a computer. Similarly, dependent claim 3 attempts to limit independent claim 1 by stating that the identified intermediary image is checked using the threshold (in combination with the two adjacent images), which is nothing more than an attempt to limit the claims to a particular technological field.
	In independent claim 1, the claims further attempt to narrow the type of threshold as corresponding to “a bound on coherence between any two adjacent images in the sequence, wherein the coherence is defined by a measure of common tag data”. However, this is nothing more than an insignificant field-of-use limitation, attempting to describe the context rather than a particular manner of achieving the claimed result, and thus represent nothing more than stating narrow embodiments of what is otherwise an abstract idea. The fact that the system attempts to utilize some general measure for determining what constitutes “coherence”, i.e., “common tag data”, is nothing more than an attempt to apply the judicial exception (since the claims do explain how, by what specific process or structure, the tag data is derived in the first place, which—other than the recitation of computing components—could have been performed manually by a person), and (2) is an insignificant field-of-use limitation, attempting to limit the claims to a particular technological field—namely, the use of a computer (though a person could also view the tagged information and group the images visually together with or without assistance from the tag information).
	Independent claim 1 and dependent claim 16 recite identifying at least one intermediary image, without specifying how—by what specific process or structure—such an identification step is performed. Thus, this step is directed to an abstract idea. 
	Independent claims 1 and 10 further recite creating a video (with claim 1 creating the video based on inserted intermediary images). However, this is nothing more than an insignificant post-solution activity, since the claimed invention did not specify how any of the preceding steps for deriving the video (e.g., selecting a subset of images, etc.) were performed.
	Independent claim 20 attempts to limit the images to being associated with respective tag data about the content of the images. However, again, this is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
	Dependent claims 4-7 and 14-17 and independent claim 20 recite generating an index of the images based on the tag data (or plurality of classes of tag data), and processing the query against the indexes to identify the set of images in the corpus. However, creating an index and using that index to search for and retrieve data is well-understood, routine, and conventional. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017), pp. 18 (“This type of activity, i.e., organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet. For example, a hardcopy-based classification system (such as library-indexing system) employs a similar concept…. There, classifiers organize and cross-reference information and resources (such as books, magazines, or the like) by certain identifiable tags, e.g., title, author, subject. Here, tags are similarly used to identify, organize, and locate the desired resource”).
	The rest of the dependent claim limitations amount to nothing more than mere instructions to apply the judicial exception. (For example, dependent claims 8-9 and 18-19 do nothing more than add insignificant extra-solution activities that represent nothing more than a nominal or tangential addition to the claims.) However, none of the claims recite by what particular process or structure any of the identification, determination, and calculating steps are performed. The claims do not focus on a specific means or method that improves the relevant technology and are directed to a result or effect that itself is the abstract idea, merely invoking generic processes and machinery.
Essentially, the claims only recite generic functional language to achieve the purported solutions, without integrating the claims into a practical application of that idea. In other words, the claims do not recite any sort of computing steps for carrying out the claimed steps.
“Generally, a claim that merely describes ‘an effect or result dissociated from any method by which [it] is accomplished’ is not directed to patent-eligible subject matter” (Apple Inc. v. Ameranth Inc., 842 F.3d 1229 (Fed. Cir. 2016), quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)). See also Intellectual Ventures, 838 F.3d 1307, 1316 (Fed. Cir. 2016) (quoting Internet Patents Corp.), where the court found claims directed to email filtering to be abstract and patent ineligible when there is “no restriction on how the result is accomplished…[and] [t]he mechanism…is not described.”
In CyberSource, the Federal Circuit Court noted that the claims were found to be even more abstract than those in Flook, since in CyberSource, the claims contained no hint as to how the information regarding Internet transactions would be sorted, weighed, and ultimately converted into a useable conclusion that a particular transaction was fraudulent. Similarly, in the present claims, the claims contain no hint as to how the tag data is scored, how sequences between sets of identified images are scored (i.e., the transition score), and how any of this information is ultimately converted into a useable conclusion that some modifications need to be performed on the video sequence.
A desired goal (i.e., result or effect0 absent structural or procedural means for achieving that goal is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished.
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In combination, the claims do not more than recite a series of high-level steps together. Adding one abstract idea to another abstract idea, does not make a claim non-abstract. See RecogniCorp, LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017) at pp. 8. Furthermore, the claims recite insignificant extra-solution activities, and further attempt to merely narrow the claims to certain types of data (i.e., tag data), which is nothing more than an insignificant field-of-use limitation. The claims also recite well-understood, routine, and conventional activity that have existed long before the advent of computers and the Internet (i.e., indexing and retrieving user specific data).
Independent claim 10 refers to implementing the method steps within a general purpose computer. Independent claim 20 refers to a database system. However, this is nothing more than stating the abstract idea while adding the words “apply it with a computer”, which is attempting to limit the claims to a particular technological environment. Wholly generic computer implementation is not generally the sort of “additional feature” that provides more than a drafting effort designed to monopolize the abstract idea itself. See, e.g., Mayo at pp. 11-14.
Therefore, for at least the aforementioned reasons, the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gokturk et al. (“Gokturk”) (US 2007/0081744 A1).
	Regarding claim 20: Gokturk teaches A database system comprising:
	a database storing a corpus of images (Gokturk, [0024], where image content items may include digital images from numerous libraries, data bases, media collections, or sources for such media that are accessible over the Internet), wherein a plurality of the images are associated with respective tag data comprising data about content of the images (Gokturk, [0026], where information is extracted from the image to determine information about objects or content in the image; object identification information may include identification of the object, as well as descriptive information about the object; the object identification information may be provided as text data to the index. See Gokturk, [0025], where the index may store (i) an identifier to the image and/or location of the image; (ii) information identified from data associated with the image, and (iii) information identified from performing recognition analysis on the image. Thus in this manner, each of the plurality of images are associated (ii) and (iii), i.e., tag data (see also Gokturk, [0070], where tags can be extracted from (i.e., are associated with) images using information obtained from recognition, corresponding to objects in them, and text in them));
	a database storing a plurality of indexes (Gokturk, [0044], where the index may be structured in the form of databases), wherein each index includes references to one or more of the images associated with respective tag data, and wherein each index corresponds to one class of the tag data (Gokturk, [0070], where an inverse index is created such that given a tag, the inverse index provides all the images that contain that tag (i.e., “wherein each index includes references to one or more images associated with respective tag data”) (note that images may contain multiple tags; thus in this manner, an index for each of the plurality of classes of the tag data is created). See also Gokturk, [0026], where one or more characteristics of an object may be identified, e.g., descriptive information about an object, which is then provided as text data to the index. See Gokturk, [0031], where the index may store entries that identify or locate individual images as well as text or quantitative information derived from the image recognition process described in, e.g., Gokturk, [0026]); and
	a processor configured to receive and parse a query, wherein the processor is further configured to select ones of the indexes for processing the query based on the parse of the query, wherein less than all of the indexes are selected (Gokturk, [0035-0036] and [0039], where a user enters a search term into a search engine that is used for input. From the input, the search component performs a search using the index. The search component may translate, parse, or otherwise process the user input to form the criteria. See Gokturk, [0039], where in the case where an input corresponds to a text item, the search criteria may be based more directly on the input; thus in this manner, the processing of the query against the indexes is only against those indexes meeting the search criteria, as claimed).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bressan (“Bressan”) (US 2011/0044549 A1), in view of Gokturk et al. (“Gokturk”) (US 2007/0081744 A1), in further view of Herley et al. (“Herley”) (US 2006/0092281 A1), hereinafter “Bressan/Gokturk/Herley”.
	Regarding claim 1: Bressan teaches A method for creating content comprising:
	making a corpus of images available (Bressan, [0024-0025], where the system converts a set of images into video content comprising a set of images ordered with respect to the basics of effective video discourse. The set of images are processed/operated upon, implying that this set of images (i.e., “corpus of images”) were made available to the disclosed system for processing);
	receiving a query; extracting a trigger from the query (Bressan, [0040], where a query is the text “cats”; the largest scene likely will contain images of feline animals which is most likely what was intended by the query);
	identifying a set of the images in the corpus, wherein the … identified images matches the extracted trigger (Bressan, [0040], where the system applies scene ordering to the identified images. For example, if the query is the text “cats”, then the largest scene likely will contain images of feline animals which is most likely intended by the query “cats”, while a substantially smaller scene may contain images relating to Andrew Lloyd Webber’s Broadway musical “cats”, and so on);
	scoring each of the identified images using the tag data (Bressan, [0025-0026], where the first processing operation in the conversion to video content is to divide the images into one or more scenes. The set of images are grouped into clusters to identify images having a certain degree of similarity based on, e.g., a similarity measure or a distance/divergence measure (i.e., “scoring each of the identified images”). The clustering may be based on pairwise comparisons between images, which is computed using an image pairwise comparator where the comparison measure can use metadata associated with the image (i.e., “tag data”));
	selecting a set of the identified images for inclusion in a video using the scoring, wherein less than all of the identified images are used in creating the video (Bressan, [0031-0033], where the output of the clustering module is a plurality of scenes comprising an unordered cluster of images generated by the clustering. The system may eliminate certain clusters/scenes/images for removal, e.g., the removal being based on cluster size or an aggregate distance between images in a cluster. See also Bressan, [0035], where a scene has S<N images clustered from the set of N images; in other words, the scene can be viewed as an unordered subset of S images selected by the clustering from the set of N images (i.e., “wherein less than all of the identified images are used in creating the video”));
	determining an initial sequence for the set of the identified images (Bressan, [0035], where the intra-scene ordering module orders images within a scene in an arrangement that substantially respective to video coherence to generate a set of ordered scenes comprising ordered sequences of images);
	determining a transition score between two adjacent images in the sequence is greater than a threshold, wherein the threshold is a bound on coherence between any two adjacent images in the sequence (Bressan, [0042], where the output of the scenes ordering module is an ordered set of scenes with intra-scene ordering, where the ordered set of scenes with intra-scene ordering may be processed further to select transitions between successive scenes (or successive images between scenes). See Bressan, [0038], where the system determines whether an average or other aggregate distance between successive images within a scene (i.e., “two adjacent images in the sequence”) ordered in accordance with the estimated shortest distance, is larger than a threshold. If so, the system may reapply intra-scene ordering to provide an estimated shortest distance. This may improve scene quality, e.g., merging scenes that when considered individually, lack acceptable video coherence. See also See Bressan, [0119], where the system forms a coherent presentation of images within a scene that biases toward grouping together images that are similar to one another based on the similarity criterion used in determining coherence; thus in this manner, the threshold disclosed by Bressan in [0038] pertains to a bound on coherence between adjacent images in the sequence)) … ; and
	creating the video comprising the set of the identified images … (Bressan, [0024], where the described system converts a set of images into video content. See Bressan, [0040], where in creating the video content based on a set of images extracted from a query, the system applies scene ordering to the identified images).
	Bressan does not appear to explicitly teach adding a plurality of tag data to each of the images; [identifying a set of images in the corpus, wherein the] tag data of [the identified images matches the extracted trigger]; wherein the coherence is defined by a measure of common tag data; identifying at least one intermediary image for insertion into the sequence between the two adjacent images; [and] [creating the video comprising the identified images] having the initial sequence modified by an insertion of the at least one intermediary image into the sequence between the two adjacent images.
	Gokturk teaches adding a plurality of tag data to each of the images (Gokturk, [0070], where tags can be extracted from images using information obtained from recognition, corresponding to objects in them, and text in them. See also Gokturk, [0073], where tags about the photo is added to the global search index); [and]
	[identifying a set of images in the corpus, wherein the] tag data of [the identified images matches the extracted trigger] (Gokturk, [0035-0036], where a user enters a search term into a search engine that is used for input. From the input, the search component performs a search using the index. See Gokturk, [0039-0040], where the system returns a set of one or more images or a set of identification to the selected images based on the criteria (i.e., “wherein the tag data of the identified images matches the extracted trigger”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan and Gokturk with the motivation of automatically tagging objects (instead of requiring users to manually perform these tasks, which could be arduous), in addition to quickly ascertaining that certain objects meet certain search criteria. One of ordinary skill in the art would have recognized that associating objects with tags stored for later search and retrieval is faster than, e.g., dynamically calculating attributes and related content during run-time.
	Bressan/Gokturk do not appear to explicitly teach wherein the coherence is defined by a measure of common tag data; identifying at least one intermediary image for insertion into the sequence between the two adjacent images; [and] [creating the video comprising the identified images] having the initial sequence modified by an insertion of the at least one intermediary image into the sequence between the two adjacent images.
	Herley teaches wherein the coherence is defined by a measure of common tag data (Herley, [0064], where Euclidean distance between two coordinate vectors (i.e., “measure”) may be computed and used to approximate how similar two adjacent items are (i.e., “coherence”). See Herley, [0089], where to insert media objects between adjacent objects A and E in the buffered media stream, it is necessary to select a set of media objects B, C, and D such that the transition from A to B to C to D and finally to E is a smooth transition, in terms of object similarity (i.e., “common data”). See Herley, [0086-0087], where object similarity may be characterized via metadata (see Herley, [0102], where embedded metadata may indicate, for example, artist, title, genre, of music being streamed, i.e., “tags”));
identifying at least one intermediary image for insertion into the sequence between the two adjacent images (Herley, [0087], where once two adjacent media objects have been characterized via the similarity analysis (see, e.g., Herley, [0064] above), the system searches through an object library for a replacement media object (or objects) that are sufficiently similar to two media objects characterized in the media stream within some predefined similarity threshold. See Herley, [Claim 24], where the media objects can be images, image sequences, etc.); [and]
[creating the video comprising the identified images] having the initial sequence modified by an insertion of the at least one intermediary image into the sequence between the two adjacent images (Herley, [0088], where the system generates a sequence of media objects that smoothly transition from the starting media object in the existing stream, and through the inserted objects, to the ending media object in the existing media stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan/Gokturk and Herley by substituting Bressan’s transitions (e.g., fading, hard transitions) with the intermediate images disclosed by Herley with the motivation of minimizing or eliminating any perceived discontinuities in the theme or mood of the media stream when presented to a user (Herley, [0063]), thereby creating a smooth transition in themes during playback (Herley, [0008-0009]).

	Regarding claim 3: Bressan/Gokturk/Herley teach The method of Claim 1, wherein a coherence of the at least one intermediary image identified for insertion into the sequence is checked, using the threshold, in combination with each of the two adjacent images (Herley, [0087], where once two adjacent media objects have been characterized via the similarity analysis (see, e.g., Herley, [0064] above), the system searches through an object library for a replacement media object (or objects) that are sufficiently similar to two media objects characterized in the media stream within some predefined similarity threshold. See Herley, [0089], where to insert media objects between adjacent objects A and E in the buffered media stream, it is necessary to select a set of media objects B, C, and D such that the transition from A to B to C to D and finally to E is a smooth transition, in terms of object similarity). 

	Regarding claim 4: Bressan/Gokturk/Herley teach The method of Claim 1, further comprising generating an index of the images in the corpus, wherein the index includes information about the tag data (Gokturk, [0070], where all images are indexed using the tags inside them. In addition, an inverse index is created such that given a tag, the inverse index provides all the images that contain that tag. See also Gokturk, [0061], where metadata features can be indexed using various indexing algorithms).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan/Gokturk/Herley with the motivation of providing a structure for fast search and retrieval (i.e., indexes are known for quickly obtaining/accessing associated information).

	Regarding claim 5: Bressan/Gokturk/Herley teach The method of Claim 4, further comprising processing the query against the index to identify the set of images in the corpus (Gokturk, [0070], where all images are indexed using the tags inside them. In addition, an inverse index is created such that given a tag, the inverse index provides all the images that contain that tag. See also Gokturk, [0061], where metadata features can be indexed using various indexing algorithms. See also Gokturk, [0035-0036], where a user enters a search term into a search engine that is used for input. From the input, the search component performs a search using the index). 

	Regarding claim 6: Bressan/Gokturk/Herley teach The method of Claim 1, further comprising generating an index of the images for each of a plurality of classes of the tag data (Gokturk, [0070], where an inverse index is created such that given a tag, the inverse index provides all the images that contain that tag (note that images may contain multiple tags; thus in this manner, an index for each of the plurality of classes of the tag data is created)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan/Gokturk/Herley with the motivation of providing a structure for fast search and retrieval (i.e., indexes are known for quickly obtaining/accessing associated information). 

	Regarding claim 7: Bressan/Gokturk/Herley teach The method of Claim 6, further comprising processing the query against the indexes to identify the set of images in the corpus, wherein the processing is applied against less than all of the indexes based on the query (Gokturk, [0070], where an inverse index is created such that given a tag, the inverse index provides all the images that contain that tag (note that images may contain multiple tags; thus in this manner, an index for each of the plurality of classes of the tag data is created). See also Gokturk, [0035-0036], where a user enters a search term into a search engine that is used for input. From the input, the search component performs a search using the index. See Gokturk, [0039], where in the case where an input corresponds to a text item, the search criteria may be based more directly on the input; thus in this manner, the processing of the query against the indexes is only against those indexes meeting the search criteria, as claimed). 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bressan (“Bressan”) (US 2011/0044549 A1), in view of Gokturk et al. (“Gokturk”) (US 2007/0081744 A1), in further view of Herley et al. (“Herley”) (US 2006/0092281 A1), hereinafter “Bressan/Gokturk/Herley”, in further view of Johnson et al. (“Johnson”) (WO 2011/159946 A1).
	Regarding claim 8: Bressan/Gokturk/Herley teach The method of Claim 1, further comprising:
	comparing the unused images to other images in the corpus to determine a value of each of the unused images (Bressan, [0032], where the system identifies outlier images, e.g., clusters whose number of images is too small, or the average or other aggregate distance between images within a cluster is too large); and
	deleting images of the unused images determined to have a low value (Bressan, [0032], where the system removes identified outlier images whose cluster membership probabilities output by the clustering to do not meet the threshold criterion for any cluster (i.e., “have a low value”)).
	Bressan/Gokturk/Herley do not appear to explicitly teach identifying unused images in the corpus of images.
	Johnson teaches identifying unused images in the corpus of images (Johnson, [0040], where the system manages photo album-based data and maintains metadata associated with the photo-image data including frequency of read and/or write access (Johnson, [0044]). See Johnson, [0047], where the system uses metadata-based characteristics of the stored data to determine the appropriate storage rule to implement. Note that the claimed “unused images” corresponds to Johnson’s “infrequent use” language, since “never used” is a subset of “infrequently used” (i.e., infrequently used can range from 0 accesses, to some threshold number of accesses)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan/Gokturk/Herley and Johnson with the motivation of selectively freeing up storage space, i.e., only removing certain images from the frequently accessed (or main) storage, such as those that are not frequently or never accessed, which has the advantages of (1) freeing up limited storage space, while (2) maintaining in storage those images which are actually in use (otherwise such images will have to be retrieved again, or be restored from trash, etc.).

	Regarding claim 9: Bressan/Gokturk/Herley teach The method of Claim 1, further comprising:
	comparing the unused images to other images in the corpus to determine a value of each of the unused images (Bressan, [0032], where the system identifies outlier images, e.g., clusters whose number of images is too small, or the average or other aggregate distance between images within a cluster is too large) … .
	Bressan/Gokturk/Herley do not appear to explicitly teach identifying unused images in the corpus of images; and archiving images of the unused images determined to have a low value.
	Johnson teaches identifying unused images in the corpus of images (Johnson, [0040], where the system manages photo album-based data and maintains metadata associated with the photo-image data including frequency of read and/or write access (Johnson, [0044]). See Johnson, [0047], where the system uses metadata-based characteristics of the stored data to determine the appropriate storage rule to implement. Note that the claimed “unused images” corresponds to Johnson’s “infrequent use” language, since “never used” is a subset of “infrequently used” (i.e., infrequently used can range from 0 accesses, to some threshold number of accesses)); and 
archiving images of the unused images determined to have a low value (Johnson, [0048], where if the analytics engine, using the metadata-based characteristics of the stored data, determines that a particular data set should be moved or otherwise stored differently, the system issues a move content instruction to specify a particular set of stored content should be moved to a new file system, e.g., moving data that is infrequently accessed to a slower and less expensive data file system. See also Johnson, [0063], where data that is used infrequently by an application or that has low importance for operation of the application can be stored in a low-priority file system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan/Gokturk/Herley and Johnson with the motivation of selectively freeing up storage space in the more expensive, fast-access file system, i.e., only archiving certain images from the frequently accessed (or main) storage, such as those that are not frequently or never accessed to a slower-access file system (i.e., which is cheaper), which has the advantages of (1) freeing up limited storage space, (2) maintaining in storage those images which are actually in use (otherwise such images will have to be retrieved again, or be restored, etc.), and (3) optimizing costs/expenses for the different file system types (Johnson, [0048]).


Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bressan (“Bressan”) (US 2011/0044549 A1), in view of Gokturk et al. (“Gokturk”) (US 2007/0081744 A1).
	Regarding claim 10: Bressan teaches In a general purpose computer, a method for creating content, the method comprising (Bressan, [0051], where the disclosed method steps may be implemented by a computer):
	making a corpus of images available, wherein each of the images is associated with tag data (Bressan, [0024-0025], where the system converts a set of images into video content comprising a set of images ordered with respect to the basics of effective video discourse. The set of images are processed/operated upon, implying that this set of images (i.e., “corpus of images”) were made available to the disclosed system for processing. See Bressan, [0025-0026], where metadata may be associated with the images (i.e., “tag data”), and are used as the basis for making pairwise comparisons between images during clustering);
	receiving a query; extracting a trigger from the query (Bressan, [0040], where a query is the text “cats”; the largest scene likely will contain images of feline animals which is most likely what was intended by the query);
	… [identifying] a set of images, wherein the … identified set of images matches the extracted trigger (Bressan, [0040], where the system applies scene ordering to the identified images. For example, if the query is the text “cats”, then the largest scene likely will contain images of feline animals which is most likely intended by the query “cats”, while a substantially smaller scene may contain images relating to Andrew Lloyd Webber’s Broadway musical “cats”, and so on); and
	creating a video comprising the identified images (an, [0024], where the described system converts a set of images into video content. See Bressan, [0040], where in creating the video content based on a set of images extracted from a query, the system applies scene ordering to the identified images, the scene having S<N images clustered from the set of N images (i.e., “set of identified images”) (Bressan, [0035])).
	Bressan does not appear to explicitly teach generating an index of the images for each of a plurality of classes of the tag data; identifying at least one, and less than all, of the indexes using the trigger; [and] processing the trigger against the images of the identified indexes to [a set of images, wherein the] tag data of the [identified set of images matches the extracted trigger].
	Gokturk teaches generating an index of the images for each of a plurality of classes of the tag data; identifying at least one, and less than all, of the indexes using the trigger; [and] processing the trigger against the images of the identified indexes to [a set of images, wherein the] tag data of the [identified set of images matches the extracted trigger] (Gokturk, [0070], where an inverse index is created such that given a tag, the inverse index provides all the images that contain that tag (note that images may contain multiple tags; thus in this manner, an index for each of the plurality of classes of the tag data is created). See also Gokturk, [0026], where one or more characteristics of an object may be identified, e.g., descriptive information about an object, which is then provided as text data to the index. See Gokturk, [0031], where the index may store entries that identify or locate individual images as well as text or quantitative information derived from the image recognition process described in, e.g., Gokturk, [0026].
See Gokturk, [0035-0036] and [0039-0040], where a user enters a search term into a search engine that is used for input. From the input, the search component performs a search using the index. The search component may translate, parse, or otherwise process the user input to form the criteria. the system returns a set of one or more images or a set of identification to the selected images based on the criteria (i.e., “wherein the tag data of the identified images matches the extracted trigger”)).
See Gokturk, [0039], where in the case where an input corresponds to a text item, the search criteria may be based more directly on the input; thus in this manner, the processing of the query against the indexes is only against those indexes meeting the search criteria (i.e., “identifying at least one, and less than all, of the indexes using the trigger”), as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan and Gokturk with the motivation of automatically tagging objects (instead of requiring users to manually perform these tasks, which could be arduous), in addition to quickly ascertaining that certain objects meet certain search criteria. One of ordinary skill in the art would have recognized that associating objects with tags stored for later search and retrieval is faster than, e.g., dynamically calculating attributes and related content during run-time.

	Regarding claim 11: Bressan/Gokturk teach The method of Claim 10, further comprising:
	scoring each identified image using the tag data (Bressan, [0025-0026], where the first processing operation in the conversion to video content is to divide the images into one or more scenes. The set of images are grouped into clusters to identify images having a certain degree of similarity based on, e.g., a similarity measure or a distance/divergence measure (i.e., “scoring each of the identified images”). The clustering may be based on pairwise comparisons between images, which is computed using an image pairwise comparator where the comparison measure can use metadata associated with the image (i.e., “tag data”)); and
	selecting a set of the identified images for inclusion in the video using the scoring, wherein less than all of the identified images are used in creating the video (Bressan, [0031-0033], where the output of the clustering module is a plurality of scenes comprising an unordered cluster of images generated by the clustering. The system may eliminate certain clusters/scenes/images for removal, e.g., the removal being based on cluster size or an aggregate distance between images in a cluster. See also Bressan, [0035], where a scene has S<N images clustered from the set of N images; in other words, the scene can be viewed as an unordered subset of S images selected by the clustering from the set of N images (i.e., “wherein less than all of the identified images are used in creating the video”)). 

	Regarding claim 17: Bressan/Gokturk teach The method of Claim 10, further comprising providing a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method for creating content (Bressan, [0052], where the disclosed methods may be implemented by one or more storage media store instructions executable by a digital processing device, where the one or more storage media may include an optical disk or other optical storage medium; a hard disk drive or other magnetic storage medium; a flash memory or other electrostatic storage medium; etc.). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bressan (“Bressan”) (US 2011/0044549 A1), in view of Gokturk et al. (“Gokturk”) (US 2007/0081744 A1), hereinafter “Bressan/Gokturk”, in further view of Oh (“Oh”) (US 2006/0132482 A1).
	Regarding claim 12: Bressan/Gokturk teach The method of Claim 10, further comprising:
	determining an initial sequence for the set of the identified images determining a transition score between two adjacent images in the sequence is greater than a threshold (Bressan, [0038], where the system determines whether an average or other aggregate distance between successive images within a scene (i.e., “two adjacent images in the sequence”) ordered in accordance with the estimated shortest distance, is larger than a threshold. If so, the system may reapply intra-scene ordering to provide an estimated shortest distance) … .
	Bressan/Gokturk do not appear to explicitly teach identifying at least one intermediary images for insertion into the sequence between the two adjacent images.
	Oh teaches identifying at least one intermediary images for insertion into the sequence between the two adjacent images (Oh, [0105], where an intermediate image (or images) taken between two scenes may be used as a further source image in conjunction with alpha blending, motion blurring, morphing, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan/Gokturk and Oh with the motivation of improving the appearance of a transition between a first and second scene (Oh, [0105]).


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bressan (“Bressan”) (US 2011/0044549 A1), in view of Gokturk et al. (“Gokturk”) (US 2007/0081744 A1), hereinafter “Bressan/Gokturk”, in further view of Johnson et al. (“Johnson”) (WO 2011/159946 A1).
	Regarding claim 18: Bressan/Gokturk teach The method of Claim 10, further comprising:
	comparing the unused images to other images in the corpus to determine a value of each of the unused images (Bressan, [0032], where the system identifies outlier images, e.g., clusters whose number of images is too small, or the average or other aggregate distance between images within a cluster is too large); and
	deleting images of the unused images determined to have a low value (Bressan, [0032], where the system removes identified outlier images whose cluster membership probabilities output by the clustering to do not meet the threshold criterion for any cluster (i.e., “have a low value”)).
	Bressan/Gokturk do not appear to explicitly teach identifying unused images in the corpus of images.
	Johnson teaches identifying unused images in the corpus of images (Johnson, [0040], where the system manages photo album-based data and maintains metadata associated with the photo-image data including frequency of read and/or write access (Johnson, [0044]). See Johnson, [0047], where the system uses metadata-based characteristics of the stored data to determine the appropriate storage rule to implement. Note that the claimed “unused images” corresponds to Johnson’s “infrequent use” language, since “never used” is a subset of “infrequently used” (i.e., infrequently used can range from 0 accesses, to some threshold number of accesses)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan/Gokturk and Johnson with the motivation of selectively freeing up storage space, i.e., only removing certain images from the frequently accessed (or main) storage, such as those that are not frequently or never accessed, which has the advantages of (1) freeing up limited storage space, while (2) maintaining in storage those images which are actually in use (otherwise such images will have to be retrieved again, or be restored from trash, etc.).

	Regarding claim 19: Bressan/Gokturk teach The method of Claim 10, further comprising:
	comparing the unused images to other images in the corpus to determine a value of each of the unused images (Bressan, [0032], where the system identifies outlier images, e.g., clusters whose number of images is too small, or the average or other aggregate distance between images within a cluster is too large) ….
	Bressan/Gokturk do not appear to explicitly teach identifying unused images in the corpus of images; and archiving images of the unused images determined to have a low value.
	Johnson teaches identifying unused images in the corpus of images (Johnson, [0040], where the system manages photo album-based data and maintains metadata associated with the photo-image data including frequency of read and/or write access (Johnson, [0044]). See Johnson, [0047], where the system uses metadata-based characteristics of the stored data to determine the appropriate storage rule to implement. Note that the claimed “unused images” corresponds to Johnson’s “infrequent use” language, since “never used” is a subset of “infrequently used” (i.e., infrequently used can range from 0 accesses, to some threshold number of accesses)); and 
archiving images of the unused images determined to have a low value (Johnson, [0048], where if the analytics engine, using the metadata-based characteristics of the stored data, determines that a particular data set should be moved or otherwise stored differently, the system issues a move content instruction to specify a particular set of stored content should be moved to a new file system, e.g., moving data that is infrequently accessed to a slower and less expensive data file system. See also Johnson, [0063], where data that is used infrequently by an application or that has low importance for operation of the application can be stored in a low-priority file system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bressan/Gokturk and Johnson with the motivation of selectively freeing up storage space in the more expensive, fast-access file system, i.e., only archiving certain images from the frequently accessed (or main) storage, such as those that are not frequently or never accessed to a slower-access file system (i.e., which is cheaper), which has the advantages of (1) freeing up limited storage space, (2) maintaining in storage those images which are actually in use (otherwise such images will have to be retrieved again, or be restored, etc.), and (3) optimizing costs/expenses for the different file system types (Johnson, [0048]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
17 February 2021




    
        
            
        
            
    

    
        1 Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016)
        2 Alice Corp. v. CLS Bank Int'l, 573 U.S. __, 134 S. Ct. 2347 (2014)
        3 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) at pp. 19-20: “…[E]ven if all the claims were so limited, merely using XML tags—as opposed to other kinds of tags—to build an index is still abstract. The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in the technology of computer databases, as in Enfish. Instead, the claims simply call for XML-specific tags in the index without any further detail. The patent concedes that the XML tags were previously known in the art….The focus of the claims, therefore, remains at a high level on searching a database using an index. The inclusion of XML tags as the chosen index building block, with little more, does not change that conclusion”.
        4 See, e.g., Gokturk, [0030], where object detection may be performed by manual operators who view images individually and categorize or provide information about the contents of the images. This substantiates the stance that the steps of identifying tags to associate with images is a mental process.
        5 See, e.g., Bressan, [0019], where users can naturally identify a group of images that are similar in a coarse sense, and may review individual images of the scene, e.g., using frame-by-frame stepwise viewing, as to compare in more detail the similar images that are grouped together by the scene coherence in order to select the best image from among the similar images of the scene. This substantiates the stance that the claimed steps of “identifying a set of the images in the corpus; … selecting a set of the identified images for inclusion in a video…; determining an initial sequence for the set of the identified images; determining a transition score between two adjacent images in the sequence…; and creating the video comprising the set of the identified images” recite a mental task or process.
        6 See, e.g., Bressan, [0039], where a manual ordering of scenes may be performed, thus substantiating the stance that the claimed step of “determining an initial sequence for the set of identified images” recites a mental task or process.
        7 See footnote [2] above.
        8 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017)